 1                                                       HONORABLE RICHARD A. JONES
 2
 3
 4
 5
 6
                             UNITED STATES DISTRICT COURT
 7
                            WESTERN DISTRICT OF WASHINGTON
 8                                    AT SEATTLE

 9
     UNITED STATES OF AMERICA,                     )   No. CR19-238 RAJ
10                                                 )
                    Plaintiff,                     )
11                                                 )   ORDER GRANTING UNOPPOSED
               v.                                  )   MOTION TO CONTINUE TRIAL AND
12                                                 )   PRETRIAL MOTIONS DEADLINE
     MICHAEL DAVID MATHISEN,                       )
13                                                 )
                    Defendant.                     )
14                                                 )
15          THE COURT has considered Defendant’s unopposed motion to continue the

16   trial date and pretrial motions deadline and finds that:

17          (a) taking into account the exercise of due diligence, a failure to grant a

18   continuance in this case would deny counsel for the defendant the reasonable time

19   necessary for effective preparation due to counsel’s need for more time to review the

20   evidence, consider possible defenses, and gather evidence material to the defense, as set

21   forth in 18 U.S.C. § 3161(h)(7)(B)(iv); and

22          (b) a failure to grant such a continuance in this proceeding would likely result in

23   a miscarriage of justice, as set forth in 18 U.S.C. § 3161(h)(7)(B)(i); and

24          (c) the additional time requested is a reasonable period of delay, as the defendant

25   has requested more time to prepare for trial, to investigate the matter, to gather evidence

26   material to the defense, and to consider possible defenses; and

                                                                   THE MERYHEW LAW GROUP
       ORDER CONTINUING TRIAL DATE                                  200 BROADWAY, SUITE 301
       AND PRETRIAL MOTIONS DEADLINE - 1                                   SEATTLE, WA 98122
       USA v. Mathisen, CR19-238RAJ                                      PHONE: (206) 264-1590
 1          (d) the ends of justice will best be served by a continuance, and the ends of
 2   justice outweigh the best interests of the public and the defendant in any speedier trial,
 3   as set forth in 18 U.S.C. § 3161(h)(7)(A); and
 4          (e) the additional time requested between the current trial date of January 21,
 5   2020 and the new trial date is necessary to provide counsel for the defendant the
 6   reasonable time necessary to prepare for trial, considering counsel’s schedule and all of
 7   the facts set forth above.
 8          IT IS THEREFORE ORDERED that Defendant’s unopposed motion (Dkt. #22)
 9   is GRANTED. The trial date in this matter shall be continued from January 21, 2020 to
10   July 13, 2020, at 9:00 a.m.
11          IT IS FURTHER ORDERED that all pretrial motions, including motions in
12   limine, shall be filed no later than May 21, 2020.
13          IT IS FURTHER ORDERED that the period of delay from the date of this order
14   to the new trial date of July 13, 2020, is excludable time pursuant to 18 U.S.C. §§
15   3161(h)(7)(A) and (h)(7)(B)(iv).
16          DATED this 27th day of November, 2019.
17
18
19
                                                       A
                                                       The Honorable Richard A. Jones
20
                                                       United States District Judge
21
22
23
24
25
26

                                                                   THE MERYHEW LAW GROUP
       ORDER CONTINUING TRIAL DATE                                  200 BROADWAY, SUITE 301
       AND PRETRIAL MOTIONS DEADLINE - 2                                   SEATTLE, WA 98122
       USA v. Mathisen, CR19-238RAJ                                      PHONE: (206) 264-1590
